DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening mechanism in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the applicant’s specifications, “fastening mechanism” was recited to be tape, adhesive, clamps, or threaded fasteners. Therefore, “fastening mechanism” has been interpreted to be tape, clamps, adhesive, threaded fasteners or their equivalence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The phrase “port with a rectilinearly shaped cross-sectional area” in Claim 10 in combination with the two ends of the conduit be circular as per Claim 1 represents two mutually exclusive embodiments which when combined constitutes new matter which must be deleted from the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) In Claim 7, “a retracted orientation”, “a minimum overall length”, “an expanded orientation” and “a maximum overall length” all render the claim indefinite because it is not clear if they are the same orientations and lengths as in claim 1 or are different structures. For the purposes of examination, “a retracted orientation”, “a minimum overall length”, “an expanded orientation” and “a maximum overall length” have been construed to be the same as the limitations from claim 1.
	B) In Claim 9, “a smaller end, and “an opposing, larger, end” renders the claim indefinite because there are already ends claimed in claim 1 and it is not clear how they relate to these ends in Claim 9. For the purposes of examination, a smaller end is the second end and a larger end is the first end.

C) Claims 8 & 10 are also rejected due to their dependency on Claims 7 or 9 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2011/0139289 A1 to Qi in view of Spiratube Showcase NPL.

As per Claim 1, Qi teaches a conduit (Qi: Figure 1) to channel airflow from an inlet port to an outlet port, the conduit comprising: 
a flexible inner liner (Qi: Figure 3, Item 12) comprising a length of helically formed wire (Qi: Figure 3, Item 12A) coupled to a flexible membrane (Qi: Figure 3, Item 12B), the helically formed; and 
a flexible outer liner (Qi: Figure 3, Items 14 & 16) comprising a layer of flexible material (Qi: Figure 3, Item 16), the flexible outer liner configured to cover the flexible inner liner to provide acoustic baffling for the airflow passing along the conduit,
 wherein the flexible inner liner is configured to be transitioned between a retracted orientation with a minimum overall length and an expanded orientation with a maximum overall length, each successive turn of the helically formed wire contactingly abutting an adjacent turn of the helically formed wire when transitioned to the retracted orientation  (The Examiner notes that these limitations are a method of use of the structure of the claims. Therefore, the structure in Qi must merely be capable of use in the manner described, which Qi certainly is); and 
wherein the flexible outer liner is configured to be folded into a volume sufficient to fit within an interior of the flexible inner liner in the retracted orientation for shipment to a final installation location  (The Examiner notes that these limitations are a method of use of the structure of the claims. Therefore, the structure in Qi must merely be capable of use in the manner described, which Qi certainly is).
Qi does not teach that the conduit is tapered;
the wire taking a frusto-conical path so that the flexible inner liner has a continuously decreasing innermost diameter and tapers in cross-sectional area along an overall length thereof from a first end having a larger first innermost diameter to an opposing second end having a smaller, second innermost diameter;
the outer layer continuously tapers in cross-sectional area along a length thereof to match the tapering of the flexible inner liner.
However, Spiratube teaches a continuously tapered conduit (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client), such that in combination with Qi, the wire taking a frusto-conical path so that the flexible inner liner has a continuously decreasing innermost diameter and tapers in cross-sectional area along an overall length thereof from a first end having a larger first innermost diameter to an opposing second end having a smaller, second innermost diameter;
the outer layer continuously tapers in cross-sectional area along a length thereof to match the tapering of the flexible inner liner.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Qi by making the conduit tapered, as taught by Spiratube, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Qi with these aforementioned teachings of Hedges since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the tapered shape of Spiratube for the straight shape of Qi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Qi in view of Spiratube teaches that the flexible outer liner is characterized as a closed tapered sleeve having a larger end and a smaller end (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client), the larger end of the flexible outer liner configured to slip over a smaller end of the flexible inner liner as the flexible outer liner is installed onto the flexible inner liner (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Qi in view of Spiratube must merely be capable of being manufactured in the claims methods, which Qi in view of Spiratube certainly is).

C) As per Claim 3, Qi in view of Spiratube teaches that the flexible outer liner is characterized as an open planar sheet configured to wrapped around the flexible inner liner and secured into a closed tube as the flexible outer liner is installed onto the flexible inner liner (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Qi in view of Spiratube must merely be capable of being manufactured in the claims methods, which Qi in view of Spiratube certainly is).

D) As per Claim 4, Qi in view of Spiratube teaches that the helically formed wire of the flexible inner liner is formed of metal (Qi: Figure 3, Item 12A; Paragraph 0024, last lines), and wherein the flexible membrane of the flexible inner liner is formed of at least a selected one of plastic, cloth or polyester (Qi: Figure 3, Item 12B; Paragraph 0025).

E) As per Claim 5, Qi in view of Spiratube teaches that the flexible outer liner comprises a protective layer (Qi: Figure 3, Item 16) to restrict leakage of the airflow along the tapered conduit and an insulation layer to provide acoustic baffling of the airflow along the tapered conduit, the insulation layer extending between the flexible inner liner and the 5protective layer (Qi: Figure 3, Item 14).

F) As per Claim 6, Qi in view of Spiratube teaches that the insulation layer of the flexible outer liner is formed of at least a selected one of batting, cloth, fibers, plastic, rubber, foam or thermal insulation material (Qi: Figure 3, Item 14, insulation), and wherein the protective layer is formed 10of a non-permeable material (Qi: Figure 3, Item 16; Paragraph 0027).

G) As per Claim 7, Qi in view of Spiratube teaches that the flexible inner liner can be transitioned between a retracted orientation with a minimum overall length and an expanded orientation with a maximum overall length (Qi: duct is flexible and can expand and contract).

H) As per Claim 8, Qi in view of Spiratube teaches all the limitations except explicitly that the maximum overall length is from four feet to eight feet in length, and wherein the minimum overall length is less than 50% of the maximum overall length.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length 4-8 ft, since it has been held that where the general conditions of a claim are disclosed in the prior art (a conduit with chosen length), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that length is a result effective variable because the longer the duct, the further apart the two connection ports can be, but the more space and money the duct takes up.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make duct length 4-8 ft, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the minimum length less than 50% of the maximum length, since it has been held that where the general conditions of a claim are disclosed in the prior art (a duct with compression), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the amount of possible compression is a result effective variable because the same length can be used in more application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the minimum length less than 50% of the maximum length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
	

I) As per Claim 9, Qi in view of Spiratube teaches that the tapered conduit has a smaller end and an opposing, larger end, wherein the smaller end (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client) is configured for coupling to a register extending along a boundary between a conditioned space and an unconditioned space, and wherein the larger end is configured for coupling to a fan suspended within the unconditioned space (The Examiner notes that these limitations are a method of use of the structure of the claims. Therefore, the structure in Qi in view of Spiratube must merely be capable of use in the manner described, which Qi in view of Spiratube certainly is).

J) As per Claim 10, Qi in view of Spiratube teaches that at least a selected one of the register or the fan has an associated port with a rectilinearly shaped cross-sectional area, and wherein a portion of the wire adjacent the associated smaller or larger end is shaped by an installer into a rectilinear wire frame to matingly engage the associated 30port having the rectilinearly shaped cross-sectional area (The Examiner notes that these limitations are a method of use of the structure of the claims. Therefore, the structure in Qi in view of Spiratube must merely be capable of use in the manner described, which Qi in view of Spiratube certainly is).


Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,497,774 B2 to Stevenson in view of Qi and further in view of Spiratube.

A) As per Claim 12, Stevenson teaches an apparatus (Stevenson: Figure 3) comprising: 
a fan assembly (Stevenson: Figures 1 or 2, Item 114) comprising an electric motor, an exhaust port, and a series of rotatable impellers to establish an air flow through the exhaust port; 
a register (Stevenson: Figures 1 or 2, Item 104) comprising a base portion configured to extend through a boundary 5of a structure that separates a conditioned space and an unconditioned space, the register further comprising an inlet port coupled to the base portion, the inlet port having a different cross-sectional area as compared to the exhaust port; and 
a conduit that extends from the inlet port of the register to the exhaust 10port of the fan assembly to direct the airflow therebetween (Stevenson: Figures 1 or 2, Item 106).
Stevenson does not teach a tapered conduit;
the tapered conduit comprising a flexible inner liner surrounded by a flexible outer liner, the flexible inner liner comprising a length of helically formed wire coupled to a flexible membrane, the flexible outer liner comprising a layer of flexible material that provides acoustic baffling 15for the airflow passing along the tapered conduit, the tapered conduit having a frusto-conical shape to accommodate attachment to the respective exhaust and inlet ports,
wherein the flexible inner liner is configured to be transitioned between a retracted orientation with a minimum overall length and an expanded orientation with a maximum overall length, each successive turn of the helically formed wire immediately abutting an adjacent turn of the helically formed wire when transitioned to the retracted orientation; and wherein the flexible outer liner is configured to be folded into a volume sufficient to fit within an interior of the flexible inner liner in the retracted orientation for shipment to a final installation location.
However, Qi teaches a conduit comprising a flexible inner liner surrounded by a flexible outer liner, the flexible inner liner comprising a length of helically formed wire (Qi: Figure 3, Item 12A) coupled to a flexible membrane (Qi: Figure 3, Item 12B), the flexible outer liner comprising a layer of flexible material (Qi: Figure 3, Items 14 & 16) that provides acoustic baffling 15for the airflow passing along the tapered conduit;
wherein the flexible inner liner is configured to be transitioned between a retracted orientation with a minimum overall length and an expanded orientation with a maximum overall length, each successive turn of the helically formed wire immediately abutting an adjacent turn of the helically formed wire when transitioned to the retracted orientation; and wherein the flexible outer liner is configured to be folded into a volume sufficient to fit within an interior of the flexible inner liner in the retracted orientation for shipment to a final installation location  (The Examiner notes that these limitations are a method of use of the structure of the claims. Therefore, the structure in Qi must merely be capable of use in the manner described, which Qi certainly is).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by forming the conduit, as taught by Qi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Qi since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the conduit of Qi for the conduit of Stevenson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Stevenson in view of Qi does not teach a tapered conduit, the tapered conduit having a frusto-conical shape to accommodate attachment to the respective exhaust and inlet ports.
However, Spiratube teaches a tapered conduit (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client), the tapered conduit having a frusto-conical shape (in combination with Stevenson) to accommodate attachment to the respective exhaust and inlet ports.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson in view of Qi by making the conduit tapered, as taught by Spiratube, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson in view of Qi with these aforementioned teachings of Spiratube since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the tapered shape of Spiratube for the straight shape of Stevenson in view of Qi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
B) As per Claim 13, Stevenson in view of Qi and Spiratube teaches that a whole house fan (WHF) 20ventilation system for use in a residential structure, wherein the conditioned space comprises an interior habitable space of the residential structure serviced by an HVAC (heating, ventilation and air conditioning) system, and wherein the unconditioned space comprises at least a selected one of an attic space or a garage space of the residential structure (Stevenson: best shown in Figure 3).

C) As per Claim 14, Stevenson in view of Qi and Spiratube teaches that at least a selected one of the flexible inner liner or the flexible outer liner comprises a thin film layer of non- permeable material (Qi: Figure 3, Item 16; Paragraph 0027).

D) As per Claim 15, Stevenson in view of Qi and Spiratube teaches that the wire of the flexible inner liner takes a frusto-conical path so that the flexible inner liner has a continuously decreasing innermost diameter and tapers in cross-sectional area along an overall length thereof (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client).

E) As per Claim 16, Stevenson in view of Qi and Hedges teaches that the flexible outer liner is characterized as a closed tapered sleeve having a larger end and a smaller end (Spiratube: pg. 2, tapered diameter Spiratube; option for gradual taper over the length of duct is taught though not chosen by this specific example client), the larger end of the flexible outer liner configured to slip over a smaller end of the flexible inner liner as the flexible outer liner is installed onto the flexible inner liner (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Stevenson in view of Qi and Spiratube must merely be capable of being manufactured in the claims methods, which Stevenson in view of Qi and Spiratube certainly is).

F) As per Claim 17, Stevenson in view of Qi and Spiratube teaches that the flexible outer liner is characterized as an open planar sheet configured to wrapped around the flexible inner liner and secured into a closed tube as the flexible outer liner is installed onto the flexible inner liner (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Stevenson in view of Qi and Spiratube must merely be capable of being manufactured in the claims methods, which Stevenson in view of Qi and Spiratube certainly is).

G) As per Claim 18, Stevenson in view of Qi and Hedges teaches that each of the inlet port of the register and the exhaust port of the fan assembly are cylindrically shaped (Stevenson: both ports are cylindrical Figure 1), and wherein respective ends of the tapered conduit have circular cross-sectional shapes sized for mating attachment with the cylindrically shaped inlet and exhaust ports using a fastening mechanism.

H) As per Claim 19, Stevenson in view of Qi and Hedges teaches that at least a selected one of the inlet port of the register or the exhaust port of the fan assembly has a rectilinear shape (Stevenson: Figure 2, rectilinear shape with the one duct end engaging fan assembly), and wherein a portion of the wire adjacent the selected one of the inlet or exhaust port is shaped by an installer into a rectilinear wire frame to matingly engage the selected one 25of the inlet or exhaust port having the rectilinear shape.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Spiratube as applied to claim 1 above, and further in view of US Patent Number 5,607,529 to Adamczyk.

A) As per Claim 11, Qi in view of Spiratube teaches that the flexible inner liner is formed by wrapping the wire about a last having an outermost frusto-conical surface sized to correspond to dimensions of the flexible inner liner, wrapping a layer of the 5flexible membrane about the outermost frusto-conical surface prior to or after the wire is wrapped thereabout (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Qi in view of Spiratube must merely be capable of being manufactured in the claims methods, which Qi in view of Spiratube certainly is).
Qi in view of Spiratube does not explicitly teach using an adhesive to bond the wire to the flexible membrane.
However, Adamczyk teaches an adhesive to bond the wire to the flexible membrane (Adamczyk: Col. 4, lines 2-5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Qi in view of Spiratube by using adhesive to bond wire to membrane, as taught by Adamczyk, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Qi in view of Spiratube with these aforementioned teachings of Adamczyk since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the adhesive mechanism of Adamczyk for the attachment mechanism of Qi in view of Spiratube. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Qi  and Spiratube as applied to claim 12 above, and further in view of Adamczyk.

A) As per Claim 20, Stevenson in view of Qi and Spiratube teaches that the flexible inner liner is formed by wrapping the wire about a last having an outermost frusto-conical surface sized to correspond to dimensions of the flexible inner liner, wrapping a layer of the 5flexible membrane about the outermost frusto-conical surface prior to or after the wire is wrapped thereabout (The Examiner notes that these limitations are a method of manufacture of the structure of the claims. Therefore, the structure in Stevenson in view of Qi and Spiratube must merely be capable of being manufactured in the claims methods, which Stevenson in view of Qi and Spiratube certainly is).
Stevenson in view of Qi and Spiratube does not explicitly teach using an adhesive to bond the wire to the flexible membrane.
However, Adamczyk teaches an adhesive to bond the wire to the flexible membrane (Adamczyk: Col. 4, lines 2-5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson in view of Qi and Spiratube by using adhesive to bond wire to membrane, as taught by Adamczyk, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson in view of Qi and Spiratube with these aforementioned teachings of Adamczyk since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the adhesive mechanism of Adamczyk for the attachment mechanism of Stevenson in view of Qi and Spiratube. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that none of the prior art teaches the collapsing and expanding limitations newly added to the claims. The Examiner respectfully disagrees. This is merely a recitation of intended use of the structure and the structure of Qi is certainly capable of this use as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762